Citation Nr: 1235550	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-38 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 1975 to January 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his September 2010 Form 9, the Veteran requested a videoconference hearing.  This hearing was scheduled for February 2012, and the Veteran was sent a letter informing him of the scheduled date for the hearing in January 2012.  The Veteran failed to report for the scheduled hearing.  In June 2012, the Board granted the Veteran's motion to reschedule the hearing.  Videoconference hearings must be scheduled at the regional office (RO) level; thus, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704.  

Accordingly, the case is REMANDED for the following action:

Make the necessary arrangements to schedule the Veteran for a videoconference hearing at the RO and notify him of the scheduled hearing at the latest address of record.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


